Exhibit 10.3

TEVA PHARMACEUTICAL INDUSTRIES LIMITED

ISRAELI SUBPLAN

OF THE 2020 LONG-TERM EQUITY-BASED INCENTIVE PLAN

 

1.

PURPOSE

The purpose of this subplan (the “Israeli Subplan”) is to supplement the Teva
Pharmaceutical Industries Limited 2020 Long-Term Equity-Based Incentive Plan
(the “Plan”) in setting the framework for the grant of Awards to Israeli 102
Participants (as such term is defined below), and to allow for favorable tax
treatment under the applicable provisions of Section 102 (as such term is
defined below).

 

2.

GENERAL

 

  2.1.

This Israeli Subplan shall apply only to Israeli 102 Participants. The
provisions specified hereunder shall form an integral part of the Plan.

 

  2.2.

The Plan and this Israeli Subplan are complementary to each other and shall be
deemed as one. Other than subject to requirements of Section 102, in the event
of any conflict, whether explicit or implied, between the provisions of this
Israeli Subplan and the Plan, the provisions set out in the Plan shall prevail.

 

  2.3.

Any capitalized term not specifically defined in this Israeli Subplan shall be
construed according to the interpretation given to it in the Plan.

 

3.

DEFINITIONS

 

  3.1.

“Israeli 102 Participant” means an Eligible Person who is an Employee, as such
term is defined in Section 102.

 

  3.2.

“Israeli Award Agreement” means the Israeli Award Agreement between the Company
and an Israeli 102 Participant that sets out the terms and conditions of an
Award.

 

  3.3.

“ITA” means the Israeli Tax Authority.

 

  3.4.

“Ordinance” means the Israeli Income Tax Ordinance [New Version] 1961 as now in
effect or as hereafter amended.

 

  3.5.

“Section 102” means section 102 of the Ordinance and any regulations, rules,
orders or procedures promulgated thereunder as now in effect or as hereafter
amended.

 

  3.6.

“Settlement” means the settlement of Awards upon exercise and/or vesting and/or
being earned (as relevant) into Shares.

 

  3.7.

“Trustee” means any person or entity appointed by the Company to serve as a
trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a).

 

  3.8.

“Trustee 102 Award” means an Award granted to an Israeli 102 Participant
pursuant to Section 102(b), for the benefit of an Israeli 102 Participant,
provided that such Award shall be Settled using only Shares.

 

1



--------------------------------------------------------------------------------

4.

GRANT OF AWARDS

 

  4.1.

Awards hereunder to Israeli 102 Participants shall be granted pursuant to
Section 102, as Trustee 102 Awards.

 

  4.2.

Trustee 102 Awards shall be granted under the capital gain tax route in
accordance with the provisions of Section 102(b)(3). Such tax route shall apply
to: all Trustee 102 Awards granted under this Israeli Subplan, all rights to
purchase Shares derived from the Trustee 102 Awards and all Shares received
following any realization of rights derived from the Trustee 102 Awards,
including, without limitation, share dividends, under the Plan, unless the
Company has elected otherwise in accordance with the provisions of
Section 102(g).

 

  4.3.

All Trustee 102 Awards shall be held in trust by a Trustee, as described in
Section 5 below.

 

  4.4.

The grant of Trustee 102 Awards shall be subject to the terms and conditions set
forth in Section 102.

 

5.

TRUSTEE

 

  5.1.

The Company shall enter into an agreement with a Trustee prior to granting any
Trustee 102 Awards under this Israeli Subplan, and the provisions of such
agreement (including any amendments thereto) shall be binding upon each Israeli
102 Participant.

 

  5.2.

Trustee 102 Awards and/or any Shares allocated or issued upon Settlement of a
Trustee 102 Award and/or any rights to purchase Shares derived from the Trustee
102 Awards and/or other Shares received following any realization of rights
derived from the Trustee 102 Awards, including, without limitation, share
dividends, under the Plan shall be allocated or issued to the Trustee, for the
benefit of the Israeli 102 Participants, in accordance with the provisions of
Section 102.

 

  5.3.

Subject to the provisions of Section 102, an Israeli 102 Participant shall not
sell or release from trust any Share received upon the Settlement of a Trustee
102 Award and/or any Shares or rights to purchase Shares derived from the
Trustee 102 Awards, including, without limitation, share dividends, under the
Plan, until the lapse of the period of time required under Section 102 (the
“Lockup Period”). Notwithstanding the aforesaid, it is agreed that in the event
that Israeli 102 Participant seeks to sell or release from trust such Trustee
102 Award and/or any Shares or rights to purchase Shares derived from the
Trustee 102 Awards before the end of the Lockup Period, such sell or release
will be considered as a violation of the provisions of Section 102 and all
consequences arising from such violation, including the resulting tax payments,
shall apply to the Participant, and the Trustee shall withhold and deduct all
tax and other mandatory payments required in relation thereto, according to the
maximum rates under applicable law.

 

2



--------------------------------------------------------------------------------

6.

SETTLEMENT OF TRUSTEE 102 AWARDS

Settlement of Trustee 102 Awards, and sale and/or transfer of Shares, shall be
subject to the terms and conditions and the method, as may be determined by the
Company and/or the Trustee, in accordance with the requirements of Section 102.

 

7.

NON-TRANSFERABILITY BY THE TRUSTEE

Notwithstanding any other provision of the Plan, as long as Trustee 102 Awards
or Shares allocated or issued hereunder are held by the Trustee on behalf of the
Israeli 102 Participant, all rights of the Israeli 102 Participant over the
Shares cannot be transferred, assigned, pledged or mortgaged, other than by will
or laws of descent and distribution, in each case as determined by a probate
court of competent jurisdiction.

 

8.

INTEGRATION OF SECTION 102 AND ITA’S APPROVALS

 

  8.1.

Notwithstanding anything to the contrary herein, Trustee 102 Awards may be
granted under a different mechanism than that described herein, such as by the
use of a ‘Supervisor Trustee’ ( LOGO [g175316page12.jpg] ) mechanism, subject to
receipt of an approval issued by the ITA that such mechanism complies with
Section 102 and provided such grants are made in accordance with said approval
and the provisions therein.

 

  8.2.

With regard to Trustee 102 Award, the provisions of the Plan and/or the Israeli
Subplan and/or the Israeli Award Agreement shall be subject to the provisions of
Section 102 and any approval issued by the ITA, including without limitation,
any approval regarding ‘Supervisor Trustee’ ( LOGO [g175316page12.jpg] ), and
the said provisions shall be deemed an integral part of the Plan, the Israeli
Subplan and the Israeli Award Agreement.

 

  8.3.

Any provision of Section 102 and/or said approval issued by the ITA which must
be complied with in order to receive and/or to maintain any tax benefit pursuant
to Section 102, which is not expressly specified in the Plan, the Israeli
Subplan or the Israeli Award Agreement, shall be considered binding upon the
Company and the Israeli 102 Participants.

 

9.

GOVERNING LAW AND JURISDICTION

 

  9.1.

This Israeli Subplan shall be governed by and construed in accordance with the
laws of the State of Israel, without giving effect to the principles of conflict
of laws.

 

  9.2.

The exclusive jurisdiction in any matter arising in connection with this Israeli
Subplan shall be vested in the competent courts of Tel Aviv -Jaffa.

 

3